UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CHRISTOPHER VEGA,
                                               DECISION AND ORDER
                     Movant,                   Civil Case
                                               No. 6:18-cv-6674-MAT
           -vs-

 UNITED STATES OF AMERICA,                     Criminal Case
                                               No. 6:17-cr-6015-FPG
                     Respondent.



                                INTRODUCTION

       Proceeding pro se, Christopher Vega (“Vega” or “Movant”) has

filed a Motion to Vacate the Sentence pursuant to 28 U.S.C. § 2255

(“Section 2255”). For the reasons discussed below, the Section 2255

Motion is denied.

                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       On June 19, 2017, Vega appeared with his defense attorney,

Mark Hosken, Esq. (“Trial Counsel”) before Hon. Frank P. Geraci,

Jr., United States District Judge, and entered guilty pleas to

Counts 1 and 4 of a four-count Indictment. Count 1 charged Vega

with possession of heroin with intent to distribute, in violation

of 21 U.S.C. § 841(a)(1); Count 4 charged him with possession of

firearms, including a short-barreled rifle,1 in furtherance of a

drug        trafficking    crime,    in    violation      of    18    U.S.C.



       1

       See 18 U.S.C. § 921(a)(6) (“The term ‘short-barreled shotgun’ means a
shotgun having one or more barrels less than eighteen inches in length and any
weapon made from a shotgun (whether by alteration, modification, or otherwise)
if such weapon as modified has an overall length of less than twenty-six
inches.”)
§ 924(c)(1)(A)(i). See Plea Agreement (ECF #36). The parties agreed

that   the   aggregate   sentencing    range   under   the   United    States

Sentencing Guidelines (“Guidelines”) was 177 to 191 months. The

Plea Agreement provided that, should the Court impose a sentence

within that range or less, Vega would be precluded from directly or

collaterally    challenging   his     sentence.   In   signing   the    Plea

Agreement, Vega averred that he had read it and had a full

opportunity to discuss it with Trial Counsel, that it represented

the total agreement reached between himself and the Government, and

that he had not been made any promises or representations other

than what was contained in the agreement.

       The Plea Agreement was executed in open court following an

extensive plea colloquy during which the Court carefully reviewed

the Plea Agreement’s salient terms. See Transcript of 6/19/17 Plea

Proceeding (“Plea. Tr.”), Government’s Exhibit 2 (“Ex. 2”) (ECF

#3).   The Court confirmed that Vega was of sound mind and had not

been coerced in any way into entering the plea of guilty. Plea Tr.,

pp. 2-3. The Court also confirmed that Vega reviewed the Plea

Agreement with his attorney, and that he was satisfied with Trial

Counsel’s representation. Id., p. 3. The Court informed Vega of the

charges against him, the maximum penalties applicable to each, the

elements of the charged offenses, and also confirmed that there was

a factual basis to support the guilty pleas. Id., pp. 4-9. Vega

affirmed several times that one of the firearms he possessed was a

sawed-off, short-barreled rifle. Id., pp. 7, 8, 9, 18.


                                      2
      The   Court       further    confirmed     Vega’s     understanding     of    the

Guidelines as they applied to Count 1, and that the statutory

mandatory minimum sentence for Count 4 must be run consecutively to

the sentence imposed on Count 1. Plea Tr., pp. 9-11. Further, the

Court ascertained that             Vega understood that when the sentences

regarding Counts 1 and 4 were combined, he faced an aggregate

sentencing range of 177 to 191 months. Id., p. 11. Vega confirmed

his understanding that, if he were sentenced within that range, he

would be waiving his right to directly appeal the sentence. Id.,

pp.   12-13.     When    asked     if    there   was   anything     about   the    Plea

Aagreement that he did not understand or if he had any questions

for counsel, Vega replied in the negative. Id., pp. 13-14. Vega

then executed the plea agreement in the presence of the Court and

both parties. Id., pp. 14-15.

      The Court read aloud the criminal charges to which Vega was

pleading, Vega entered pleas of “guilty” to both Counts 1 and 4.

Plea Tr., pp. 15-16. The Court then reviewed the substance of the

colloquy    he    had     had     with   Vega,    wherein    Vega    expressed     his

understanding of the charges against him, acknowledged the rights

he was giving up by pleading guilty, knowingly and voluntarily

waived those rights, and articulated a sufficient factual basis for

his plea. The Court found that based upon Vega’s statements on the

record, the “plea is in all respects knowing and voluntary.”

Therefore, the Court “does accept the plea of guilty.” Id., p. 21.




                                            3
       At sentencing on September 20, 2017, Trial Counsel confirmed

that the defense had no objections to the Pre-Sentencing Report

(“PSR”).     See   Transcript   of   9/20/2017      Sentencing   Proceeding

(“Sentencing Tr.”), Gov’t Ex. 3 (ECF #3), p. 2. Vega did make a

statement to the Court but at no time objected to the fact that one

of the firearms he admitted to possessing was classified as a

sawed-off, short-barreled rifle. Sentencing Tr., pp. 7-10. The

Court adopted the PSR. After addressing the sentencing factors set

forth in 18 U.S.C. § 3553, the Court departed downward on Count 1

and sentenced Vega principally to an aggregate term of 144 months’

imprisonment. Id. pp. 2, 10-15. After notifying Vega of his right

to appeal and advising him to discuss potential appellate issues

with   Trial   Counsel,   the   Court    observed   that   because   he   was

sentenced within the parameters of the Plea Agreement, he had

waived his right to appeal. Id., p. 22. Vega did not file a notice

of appeal.

       On September 21, 2018, Vega filed the instant Section 2255

Motion (ECF #47), asserting that Trial Counsel failed to provide

constitutionally effective assistance because he did not file a

Notice of Appeal despite Vega asking him to do so.

       After being directed to respond to the Section 2255 Motion,

the Government filed a Motion for Order to Compel Affidavit asking

the Court to compel Trial Counsel to submit an affidavit Vega asked

him to file a Notice of Appeal. The Court (Geraci, D.J.) granted

the motion in an Order dated November 14, 2018, finding that by


                                     4
pursuing an ineffective assistance of counsel claim based upon

Trial Counsel’s alleged failure to file a Notice of Appeal, Vega

had   waived   the   attorney-client   privilege   protecting   his

communications with Trial Counsel on this issue.

      The Government filed its Response (ECF #61) on   November 5,

2019. Per the terms of the Judge Geraci’s previous scheduling text

order, any reply from Vega was due within 20 days of his receipt of

the Government’s Response. To date, Vega has not filed a reply or

sought an extension of time in which to do so.

      The Section 2255 Motion was transferred to the undersigned on

November 7, 2019.

               STANDARD OF REVIEW UNDER SECTION 2255

      Section 2255 provides, in relevant part, as follows: “A

prisoner in custody under sentence of a court established by Act of

Congress claiming the right to be released upon the ground that the

sentence was imposed in violation of the Constitution or laws of

the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral

attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a). A court

may dismiss a Section 2255 motion without a hearing if the motion

and the record “conclusively show[,]” id., that the movant is not

entitled to relief. See, e.g., Chang v. United States, 250 F.3d 79,

85-86 (2d Cir. 2001) (district court was not required to hold full


                                 5
testimonial hearing before deciding federal prisoner’s motion to

vacate, set aside or correct sentence based on claim of ineffective

assistance of counsel alleging that counsel prevented him from

exercising his right to testify on his own behalf, where prisoner

made only general allegation, and record was supplemented by

detailed   affidavit   from     trial   counsel   credibly   describing

circumstances concerning prisoner’s failure to testify).

                 MERITS OF THE SECTION 2255 MOTION

I.   The Ineffective Assistance Claims

     A.    Standard of Review

     “A defendant in criminal proceedings has a right under the

Sixth Amendment to effective assistance from his attorney at all

critical stages in the proceedings, which include entry of a plea

of guilty . . . and sentencing[.]” Gonzalez v. United States, 722

F.3d 118, 130 (2d Cir. 2013)(citing Hill v. Lockhart, 474 U.S. 52,

58 (1985); Missouri v. Frye, ___ U.S. ____, 132 S.Ct. 1399, 1405

(2012); Glover v. United States, 531 U.S. 198, 202–04 (2001); Mempa

v. Rhay, 389 U.S. 128, 134 (1967)).

     To succeed on a Sixth Amendment ineffective assistance claim,

the defendant must fulfill a two-part test. First, the defendant

“must show that counsel’s performance was deficient,” Strickland v.

Washington, 466 U.S. at 687 (1984), such that, “in light of all the

circumstances, the identified acts or omissions were outside the

wide range of professionally competent assistance,” id. at 690. In

addition, the defendant must show “that the deficient performance

                                    6
prejudiced the defense,” id. at 687. Prejudice is generally defined

as “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different,”

id. at 694.

      In the particular context of guilty pleas, the prejudice prong

requires      the   defendant     to    “show    that   there   is   a   reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Hill,

474 U.S. at 59. “With respect to a claim of ineffective assistance

in sentencing, the defendant must show a reasonable probability

that, but for counsel's substandard performance, he would have

received a less severe sentence.” Gonzalez, 722 F.3d at 130 (citing

Lafler v. Cooper, ___ U.S. ____, 132 S. Ct. 1376, 1387 (2012);

Glover, 531 U.S. at 203 (“Authority does not suggest that a minimal

amount of additional time in prison cannot constitute prejudice.

Quite to the contrary, our jurisprudence suggests that any amount

of   actual    jail      time   has    Sixth    Amendment   significance.”).    An

ineffective assistance claim must be rejected if the defendant

fails to meet either prong of the Strickland test. Strickland, 466

U.S. at 687, 697.

      B.      Trial Counsel’s Alleged Errors

              1.    Failure to File a Notice of Appeal

                    a.     Overview

      This particular claim of ineffective assistance is premised on

Vega’s assertion the rifle-barrel of one of the weapons he was

                                           7
accused of possessing2 was shortened by law enforcement officials

after they seized it from his home. See Section 2255 Motion (ECF

#47), pp. 5-6, 8. Vega claims he was unaware it was shortened and

believed it was longer than 26 inches at the time he possessed it.

Id., p. 5.

      In considering whether the failure to file a notice of appeal

constitutes ineffective assistance, the Second Circuit has “adopted

the Seventh Circuit’s approach under which counsel is ineffective

only when ignoring a defendant’s explicit direction to file an

appeal.” Fernandez v. United States, 146 F.3d 148, 149 (2d Cir.

1998) (per curiam) (citing Morales v. United States, 143 F.3d 94,

96-96 (2d Cir. 1998); Castellanos v. United States, 26 F.3d 717,

719 (7th Cir. 1994)). In Campusano v. United States, 442 F.3d 770

(2d Cir. 2006), the Second Circuit extended the Supreme Court’s

holding    in    Roe   v.   Flores–Ortega,     528   U.S.   470   (2000),    to

situations where a defendant has voluntarily waived his right to

appeal.    Specifically, the Second Circuit held in Campusano that

the defense counsel rendered ineffective assistance by ignoring the

defendant’s “specific instruction” to file a notice of appeal,

notwithstanding the defendant’s waiver of his appellate rights in

his plea agreement. Id. at 773, 775 (citing Flores-Ortega, 528 U.S.

at 477).


      2

      The Plea Agreement set forth Count 4 as “a violation of Title 18, United
States Code, Sections 924(c)(1)(A)(i) and 924(c)(1)(B)(i) . . . possession of
firearms, including a short-barreled rifle, in furtherance of a drug trafficking
crime.” Gov’t Ex. 1, ¶1b.

                                       8
     In Campusano, the Second Circuit announced that “w[]hen a

defendant claims that his attorney failed to file a requested

notice of appeal, the following proceedings will ensue: (1) a

hearing before the district court pursuant to § 2255 to determine

whether the client requested the appeal; (2) an appeal from the

district court’s ruling, should either party seek one; and (3) a

direct appeal if the defendant did in fact request that a notice of

appeal be filed.” 442 F.3d at 776. The Second Circuit described the

fact-finding it now requires as “relatively simple” and noted that

“the district court has discretion to determine if a testimonial

hearing will be conducted.” Id. (citing Chang, 250 F.3d at 85

(noting that the Supreme Court has held that, “although a hearing

may be warranted, that conclusion does not imply that a movant must

always be allowed to appear in a district court for a full

hearing”)). For instance, the Second Circuit held in Chang that,

where   the    defendant   and     his        counsel     submitted       conflicting

affidavits on the question of whether defense counsel had denied

the defendant the opportunity to testify in his own defense, the

district court “reasonably decided that “the testimony of [the

defendant] and his trial counsel would add little or nothing to the

written submissions[,]” 250 F.3d at 86, especially given that the

defendant     relied   “solely    on     his    own     highly   self-serving     and

improbable     assertions”       while        counsel     offered     a     “detailed

description of events [that] was eminently credible.” Id. Following

Campusano, district courts have routinely resolved ineffective


                                          9
assistance claims premised on the alleged failure to file a notice

of appeal without requiring a full testimonial hearing. E.g.,

Kapelioujnyi v. United States, 779 F. Supp.2d 250, 253 (E.D.N.Y.

2009), aff’d, 422 F. App’x 25 (2d Cir. 2011); Garcia v. United

States, No. 02 CR. 1033LBS, 2007 WL 1295726, at *2 (S.D.N.Y. Apr.

26, 2007), aff’d, 321 F. App’x 90 (2d Cir. 2009).

                     b.     An Evidentiary Hearing Is Unnecessary

     Under Campusano, the first step is determining whether an

appeal, in fact, was requested. As discussed below, the Court finds

that the evidence in the record does not substantiate Vega’s claim

that he requested an appeal. Consequently, there is no need for a

full testimonial hearing.

     At the outset, the Court reviews the statements Vega made

before filing his Section 2255 Motion regarding his understanding

of the factual basis for Count 4. First, Vega signed the Plea

Agreement and, in doing so, confirmed that he had read, understood,

and agreed      with      the   Agreement’s    description   of the   rifle in

question   as    a     sawed-off    .22   long   rifle   caliber,   Marlin   795

semi-automatic rifle, bearing serial number 98460559. He further

agreed that it was short-barreled rifle having a barrel length of

11 5/8 inches and an over-all length of 21 15/16 inches. Gov’t Ex.

1 (ECF #3), ¶¶ 5a, 5b.

     Then, in open court at the plea hearing, Vega stated under

oath that he knowingly possessed the sawed-off .22 long rifle




                                          10
caliber   Marlin   795   semi-automatic   rifle,   and   that   it   was

short-barreled rifle. Gov’t Ex. 2, p. 8.

     Next, the PSR, which Vega reviewed, described the rifle as a

short-barreled rifle, referring to it in six different paragraphs.

See PSR, p. 1, ¶¶ 10, 30, 33(d), 35 & 51. Vega filed no objections

to the PSR.   Vega made no objections to the PSR. Gov’t Ex. 3 (ECF

#1), p. 2.

     Finally, at sentencing, Judge Geraci noted that Vega had

pleaded guilty to possession of a short-barreled rifle. Vega made

no objections at that time. Id., p. 10.

     Against this backdrop of sworn statements, Vega now offers his

unsworn assertion that he was unaware either at the time he signed

the Plea Agreement, or when he entered his guilty plea, or when he

came before the Court to be sentenced, that the Marlin 795 semi-

automatic rifle was a short-barreled rifle. Instead, at some

unspecified time “on the day [he] was sentenced, [he] asked [his]

attorney to file a notice of appeal so [he] could challenge the

120 month term of imprisonment regarding the in furtherance of a

drug trafficking crime, specifically, the length the short-barreled

rifle” because “he did not know that the rifle had been altered

beyond the twenty-six inches.” Section 2255 Motion (ECF #47), p. 5

(capital letters omitted).

     In contrast, Trial Counsel submitted a sworn affidavit, see

Gov’t Ex. 4 (ECF #3), detailing his conversations with Vega about

the plea agreement and the appellate rights waiver. Trial Counsel


                                  11
explained to Vega that he was waiving the right to appeal any

sentence within or below the advisory United States Sentencing

Guidelines (“Guidelines”) range of 177 to 191 months (120 months on

Count 4 to run consecutively to 57 to 71 months on Count 1). Id.,

¶ 7. Vega indicated that he understood this provision. Id.

     After the sentencing hearing, Trial Counsel met with Vega in

the U.S. Marshals Service lockup at the Courthouse and explained

Vega’s appellate rights, the scope of the appellate rights waiver

provision in the Plea Agreement, and the necessity of filing a

notice of appeal within two weeks of entry of the judgment. Id.

Trial Counsel informed Vega that he would file a Notice of Appeal

on his behalf—notwithstanding the appellate rights waiver—should

Vega direct Trial Counsel to do so. Id. Trial Counsel avers that

“Vega stated unequivocally that he did not want to appeal.” Id.

      Trial Counsel subsequently spoke with Vega via telephone on

four occasions (September 25, 2017; October 5, 2017; November 6,

2017; and December 27, 2017). Id., ¶ 10. At no time during any of

those conversation did Vega request that he file a notice of

appeal. Id.

     On May 14, 2018, Trial Counsel spoke to Vega via telephone.

During this conversation, Vega informed Trial Counsel that he did

want to appeal. Id., ¶ 11. Trial Counsel “told him that there was




                                12
nothing to appeal and that the time to appeal had passed as he had
                                                         3
been sentenced over seven months before.” Id.

      As the foregoing account makes clear, the only evidence that

Vega directed Trial Counsel to file an                appeal on the day of

sentencing comes from his own unsworn statement in his Section 2255

Motion, which is directly and specifically contradicted by Trial

Counsel’s detailed, sworn affidavit. See Riggi v. United States,

No. 04 CIV 7852 JSR GWG, 2007 WL 1933934, at *8 (S.D.N.Y. July 5,

2007) (declining to hold evidentiary hearing; rejecting claim that

defendant told counsel to file a notice of appeal; noting that

“[n]one of Riggi’s contentions about his direct appeal appear in a

      3
      A criminal defendant has ten days after entry of judgment in which to file
a notice of appeal. Fed. R. App. P. 4(b)(1)(A)(i). An untimely notice of appeal
is a “jurisdictional defect” mandating “dismissal of the appeal without reaching
its merits.” United States v. Batista, 22 F.3d 492, 493 (2d Cir. 1994) (per
curiam). Fed. R. App. P. 4(b)(4) allows the district court to “resurrect[ ],”
Batista, 22 F.3d at 493, an untimely notice of appeal under limited
circumstances, as follows:

      Upon a finding of excusable neglect or good cause, the district
      court may—before or after the time has expired, with or without
      motion and notice—extend the time to file a notice of appeal for a
      period not to exceed 30 days from the expiration of the time
      otherwise prescribed by this Rule 4(b).

Fed. R. App. P. 4(b)(4). When “a criminal defendant files a notice of appeal
after the ten day deadline of Rule 4(b), but before the additional thirty day
period for requesting extensions has expired, the district court should treat the
notice as a request for an extension.” Batista, 22 F.3d at 493 (emphasis
supplied). If the district court then finds excusable neglect or good cause, and
grants the extension, “the notice of appeal will become effective nunc pro tunc.”
Id. at 494. On the other hand, if a defendant files a notice of appeal after
expiration of the 30-day window, it cannot be made timely by a nunc pro tunc
extension of 30 days. E.g., United States v. Kinyua, No. 02 CR. 173 (DLC), 2002
WL 31357700, at *2 (S.D.N.Y. Oct. 17, 2002).
      Thus, had Trial Counsel filed a notice of appeal after the May 2018 phone
call with Vega, and asked the Court to construe it as an extension request, the
Court would have been without jurisdiction to grant such an extension. Kinyua,
2002 WL 31357700, at *2. This is unlike the situation in Campusano, where the
defense attorney believed an appeal would be frivolous due to the appellate
rights waiver, declined to file a requested notice of appeal, and then failed to
file an adequate Anders brief so that the Circuit could determine whether the
appeal would be frivolous. 442 F.3d at 775.

                                       13
document     executed   under   penalty    of   perjury”).    Although   Vega

specifies the date on which he told Trial Counsel to file a notice

of appeal, he does not indicate whether the conversation occurred

before or after the sentencing hearing, where the conversation took

place, or any details about the conversation, such as what Trial

Counsel said in response to the alleged request. Nor does Vega

explain “why he thought he would have the right to appeal” given

the fact that he had just stated under oath (or was about to state

under oath) that he was waiving his appellate rights and that he

knew he possessed a sawed-off rifle. Riggi, 2007 WL 1933934, at *8

(citing Shef v. United States, No. 06CV2091(ARR)(CLP), 2007 WL

812104, at *5 (E.D.N.Y. Mar. 14, 2007)); see also Douchette v.

United States, No. 6:13-cv-06157-MAT, 6:10-cr-06508-MAT, 2017 WL

2931385, at *5 (W.D.N.Y. July 10, 2017) (no hearing required where

petitioner claimed to have instructed attorney to file appeal but

“did   not    provide    any    specific   details    about    the   alleged

conversation, such as the date on which it took place and where it

occurred, what [the attorney] said in response to the . . . alleged

request, what issues [the petitioner] wanted [the attorney] to have

raised on direct appeal, an explanation as to why these issues

where meritorious or at least colorable, or suggestions as to how

to overcome the preclusive effect of the appellate rights waiver in

his knowing, intelligent and voluntary plea agreement”). Notably,

Vega “proffers no evidence of ever contacting counsel to inquire




                                     14
how his appeal was proceeding, nor does he allege that he did any

other follow-up.” Garcia, 2007 WL 1295726, at *3.

      Given that Trial Counsel’s “description of events [is]

eminently credible,” Chang, 250 F.3d at 86, there is no reason to

hold an evidentiary hearing on this matter. “Courts faced with

similar   circumstances—an   assertion   by   a   petitioner   that   he

requested to file a notice of appeal and an attorney affidavit

contradicting this assertion—have similarly denied habeas petitions

without an evidentiary hearing.” Riggi, 2007 WL 1933934, at *8

(citing Lebron v. United States, No. 03 CR. 570 (SWK), 2007 WL

1159646, at *4 (S.D.N.Y. Apr. 18, 2007); Shef, 2007 WL 812104, at

*5; Lopez v. United States, No. 03 CR. 317(SWK), 2006 WL 2020389,

at *2 (S.D.N.Y. July 12, 2006) (collecting cases); other citations

and footnote omitted). The Court finds that Vega made no request on

the day of sentencing to file a notice of appeal. Therefore, the

Court rejects Vega’s claim Trial Counsel was ineffective for

ignoring this alleged request to file a notice of appeal.

           2.   Failure to Investigate

     Vega also contends that Trial Counsel was ineffective for

failing to investigate his allegation that law enforcement altered

the .22 long rifle caliber, Marlin 795 semi-automatic rifle after

it left Vega’s possession.      According to Vega, when local law

enforcement officials executed the search warrant, the Marlin 795

semi-automatic rifle bearing serial number 98460559 had a full

length of over 37 inches and “the wooden stock was replaced with a


                                 15
metal detachable handle that measured sixteen (16) inches length.”

Section 2255 Motion, p. 6. On an unspecified date, Vega “informed

[his] attorney that someone removed the metal [sic] stock handle

from that particular weapon.” Id. Vega states that he asked “[his]

attorney to investigate [his] claims, and counsel refused, and [he]

was forced to plead guilty to possessing that particular weapon in

furtherance of a drug trafficking offense.” Id.

     In    Hill,   the   Supreme    Court   explained    that     Strickland’s

“prejudice” inquiry in cases involving guilty please “will closely

resemble     the    inquiry     engaged     in   by      courts     reviewing

ineffective-assistance challenges to convictions obtained through

a trial.”    474 U.S. at 59. For instance, “where the alleged error

of counsel is a failure to investigate or discover potentially

exculpatory    evidence,      the   determination       whether    the   error

‘prejudiced’ the defendant by causing him to plead guilty rather

than go to trial will depend on the likelihood that discovery of

the evidence would have led counsel to change his recommendation as

to the plea.” Id. Here, the allegedly exculpatory evidence which

Trial Counsel failed to investigate is purported evidence tampering

by law enforcement authorities. This alleged misconduct is based

solely on Vega’s vague and unsworn statements, which are contrary

to every sworn statement he made during his criminal proceeding in

which he specifically admitted, among other things, to knowingly

possessing a short-barreled rifle, that he was not pressured or

coerced into pleading guilty, and that he was satisfied with Trial


                                      16
Counsel’s representation.4 “A trial court may fairly rely upon a

defendants    sworn    statements    made     in   open   court.”   Salerno   v.

Berbary,    389   F.   Supp.2d   480,     484–85    (W.D.N.Y.   2005)     (citing

United States v. Hernandez, 242 F.3d 110, 114 (2d Cir. 2001)

(finding that habeas petitioner’s claim of ineffective assistance

of counsel in regard to plea agreement and plea hearing failed on

the merits where petitioner’s allegations contradicted his plea

allocution statements)). Given Vega’s prior statements under oath,

he cannot succeed on his claim that trial counsel improperly

pressured him to plead guilty to Count 4 involving possession of

the short-barreled rifle in furtherance of a drug trafficking

crime.

            3.    Failure to Explain the Plea Agreement

      Vega’s final argument in support of his ineffective assistance

of counsel claim is that Trial Counsel failed to “explain and make

sure [Vega] understood the plea” which resulted in Vega being

unable to knowingly, voluntarily, and intelligently plead guilty.

According    to Vega,     he   believed      he   would receive     a   five-year

consecutive sentence instead of the ten-year consecutive sentence

he received, again based on the length of the sawed-off rifle. See

Section 2255 Motion, pp. 7-8.




      4

      Moreover, the statements in his Section 2255 Motion are internally
inconsistent insofar as he first states that “someone” removed the wooden stock
handle of the 795 Marlin, but later states that “someone” removed the metal stock
handle.

                                        17
       As with Vega’s other claims, this claim is wholly rebutted by

Vega’s own declarations and statements. The Plea Agreement clearly

articulated that Vega was entering a guilty plea to a violation of

18 U.S.C. § 924(c), which carried a statutory mandatory minimum

10-year sentence.5 See Gov’t Ex. 1, ¶¶ 1b, 13, 14. At the plea

proceeding,      Vega   assured   Judge    Geraci   several   times   that   he

understood the minimum sentence he could receive on Count 4 was 10

years, that the sentence would run consecutively to any sentence on

Count 1, and that the aggregate sentencing range was 177 to 191

months due to the consecutive nature of the sentences. Gov’t Ex. 2,

pp. 5, 11. Vega further confirmed that there was nothing in the

Plea Agreement that he did not understand. Id., pp. 13-14, 14-15.

Again, in light of Vega’s prior statements under oath, he cannot

succeed on his claim that Trial Counsel was ineffective in failing

to fully explain the terms and conditions of the Plea Agreement to

him.

       The record clearly establishes that Vega’s decision to enter

into       the   Plea   Agreement   was     knowingly,    voluntarily,       and

intelligently made, and that Trial Counsel provided him with

professional and effective representation. Indeed, Trial Counsel

negotiated a beneficial Plea Agreement pursuant to which the

remaining counts of the indictment were dismissed and Vega received


       5

      Title 18 U.S.C. § 924(c)(1)(B)(i) reads in pertinent part as follows: “(B)
If the firearm possessed by a person convicted of a violation of this subsection
— (i) is a short-barreled rifle. . .the person shall be sentenced to a term of
imprisonment of not less than 10 years. . . .”

                                      18
a three-level downward departure for acceptance of responsibility

on Count 1, which reduced his sentence from 57 to 71 months’

imprisonment to 24 months’ imprisonment. There is no basis on which

to find that Vega’s conviction and sentence were unconstitutionally

obtained.

                             CONCLUSION

     For the foregoing reasons, the Section 2255 Motion is denied.

No certificate of appealability shall issue because Vega has failed

to make a substantial showing of the denial of a constitutional

right. The Clerk of Court is directed to close this case.

     SO ORDERED.

                                        S/Michael A. Telesca

                                        HON. MICHAEL A. TELESCA
                                     United States District Judge

Dated:      December 20, 2019
            Rochester, New York.




                                   19
